   Case 1:19-cr-00201-LMB Document 80 Filed 07/23/19 Page 1 of 2 PageID# 515



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


 UNITED STATES OF AMERICA                              )
                                                       )
           V.                                          )
                                                       )        l:19-cr-201 (LMB)
 GEORGE AREF NADER,                                    )
                                                       )
                  Defendant.                           )

                                               ORDER


          On July 19, 2019, the Court ordered the parties to review all the materials that have been

docketed in this case to identify which, if any, they believed ought to remain under seal.

Defendant argues that three of his motions, together with their attachments, should remain under

seal because they contain sensitive personal medical information. The government agrees and

further states that no additional documents filed in this case should remain under seal.' Based on

a review of the record and the parties' submissions, the Court agrees with the parties'

recommendations. Accordingly, it is hereby

          ORDERED that defendant's Emergency Motion for Conditional Release [Dkt. No. 18]

and attachments 1 through 5 [Dkt. Nos. 18-1 to -5], Supplemental Memorandum for Conditional

Release [Dkt. No. 33] and attachments 1 through 7[Dkt. Nos. 33-1 to -7], and Memorandum in

Support of Motion to Revoke the Detention Order [Dkt. No. 58] and attachments 1 through 9

[Dkt. Nos. 58-1 to -9] shall REMAIN UNDER SEAL until further order ofthe Court; and it is

further




'The government observes that "there are a number ofsearch warrants and affidavits that
involve charges and subjects beyond that contained in the current Indictment" and argues as a
precaution that these "should remain under seal." None of those other search warrants has been
filed in this case, and accordingly this Order does not affect the sealing of those materials.
  Case 1:19-cr-00201-LMB Document 80 Filed 07/23/19 Page 2 of 2 PageID# 516



       ORDERED that all other materials docketed in this criminal case be and are


UNSEALED.


       The Clerk is directed to forward copies ofthis Order to counsel of record.

       Entered this    day of July, 2019.

Alexandria, Virginia




                                                    Leonie M.Brinkeh
                                                    United States District Judge    :^3
